      Case: 1:18-cv-03054 Document #: 315 Filed: 12/11/19 Page 1 of 7 PageID #:3527



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 JANE DOE 1, JANE DOE 2, JANE DOE 3,
 JANE DOE 4, JANE DOE 5,
                   Plaintiffs,

 v.
                                                       Case No. 1:18-cv-3054
 CITY OF CHICAGO, a municipal                          Judge Ronald A. Guzman
 Corporation,                                          Magistrate Judge Sunil R. Harjani
                    Defendant.


  PLAINTIFFS’ LOCAL RULE 56.1(b)(3)(C) STATEMENT OF MATERIAL FACTS IN
   SUPPORT OF THEIR CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT

         Plaintiffs, Jane Doe 1, 3, 4, & 5, pursuant to Federal Rule of Civil Procedure 56 and Local

Rule 56.1(b)(3)(C), submits the following statement of undisputed material facts in support of its

Cross-Motion for Partial Summary Judgment.

      1. Jane Doe 1 charged the City of Chicago with sexual harassment, in violation of the Illinois

         Human Rights Act (“IHRA”), for creating a hostile work environment. (Dkt. 1, ¶ 88).

      2. Jane Doe 3 charged the City of Chicago with sexual harassment, in violation of the IHRA, for

         creating a hostile work environment. (Dkt. 1, ¶ 307).

      3. Jane Doe 4 charged the City of Chicago with sexual harassment, in violation of the IHRA, for

         creating a hostile work environment. (Dkt. 1, ¶ 384).

      4. Jane Doe 5 charged the City of Chicago with sexual harassment, in violation of the IHRA, for

         creating a hostile work environment. (Dkt. 1, ¶ 438).

      5. Jane Doe 1 asserted she was subjected to sexual harassment by her supervisor, Field Chief

         Richard Raney. (Dkt. 1, ¶ 13; EXH. A- Def. SOF ¶ 25; EXH. B- DOE.DEF.3844-45).




                                                   1
Case: 1:18-cv-03054 Document #: 315 Filed: 12/11/19 Page 2 of 7 PageID #:3527



6. Jane Does 3, 4, and 5 asserted that they were subjected to sexual harassment by their

   supervisor, Ambulance Commander, George Bedon. (Dkt. 1, ¶¶ 260, 330, 387, 418-424, 432-

   34; EXH. A- Def. SOF ¶ 86; EXH. D, DOE.DEF.3863-64).

7. The City’s EEO Division, which is contained within the Department of Human Resources, is

   responsible for investigating complaint related to discrimination, harassment, or retaliation.

   (EXH. A- Def. SOF ¶ 13, EXH C., Dkt. 297-14, Declaration of Mark Pando, ¶¶ 2, 2[sic]).

                                      JANE DOE 1

8. The Defendant’s Department of Human Resources received a complaint of sexual harassment

   from CFD Paramedic Jane Doe 1 against her supervisor, Richard Raney, in October 2017.

   (EXH. B- DOE.DEF.3857-3858).

9. From October 2017 through his resignation, Field Chief Richard Raney was Jane Doe 1’s

   superior. (EXH. E, p. 3- JD 1, RFA #2, 3).

10. From October 2017 through his resignation, Richard Raney held a higher rank than Jane

   Doe 1. (EXH. E, p. 3- JD 1, RFA #2, 3).

11. Defendant completed an investigation and drafted a report: 2017 EEO 72. (EXH. B).

12. Investigation Report 2017 EEO 72 is a true and accurate copy which pertains to complaints

   made against Richard Raney by Jane Doe 1. (EXH. C- Dkt. 297-14, Declaration of Mark

   Pando, ¶¶ 7, 8).

13. On July 24, 2018, the Defendant’s Department of Human Resources, Diversity and Equal

   Employment Opportunity (“EEO”) Division completed its investigation and sustained the

   allegations against Jane Doe 1’s Field Chief, Richard Raney. (EXH. A- Def. SOF ¶ 43; EXH.

   C- Dkt. 297-14, Declaration of Mark Pando, ¶ 7).




                                             2
Case: 1:18-cv-03054 Document #: 315 Filed: 12/11/19 Page 3 of 7 PageID #:3527



14. The Defendant’s EEO concluded that Raney engaged in sexual harassment when he spoke to

   Jane Doe 1 and sent multiple text messages of a sexual nature. (EXH. B- DOE.DEF.3857-

   58).

15. The Defendant’s EEO report noted that “Raney’s communications with [Jane Doe 1] are

   particularly egregious considering that he is a ranking supervisor at CFD…” (EXH. B-

   DOE.DEF.3858).

16. Defendant concluded that there was “sufficient evidence to support a finding that Richard

   Raney violated the City’s Diversity and Equal Employment Opportunity Policy by subjecting

   [Jane Doe 1] to sexual harassment in October 2017.” (EXH. B- DOE.DEF.3858).

17. The Defendant’s internal investigation by its EEO Division, concluded that Jane Doe was

   sexually harassed by Richard Raney in violation of the City’s EEO policy. (EXH. B-

   DOE.DEF.3858).

                                      JANE DOES 3, 4, & 5

18. The Defendant’s Department of Human Resources received complaints of sexual harassment

   from CFD Paramedics Jane Doe 3, Jane Doe 4, and Jane Doe 5 against their supervisor,

   Ambulance Commander George Bedon. (EXH. D- DOE.DEF.3863-64).

19. For all incidents of sexual harassment contained in Plaintiffs’ Complaint (Dkt. 1), Ambulance

   Commander George Bedon acted as Jane Does 3, 4, and 5’s superior officer. (EXH. D-

   DOE.DEF.3884)

20. For each incident contained in the complaint, George Bedon outranked Jane Doe 3, 4, and 5.

   (EXH. E, pp. 12, 13- JD 3, RFA #1, 3; pp. 15, 16- JD 4, RFA #2, 4; pp. 18, 19- JD 5, RFA

   #2, 4).

21. Defendant’s EEO completed an investigation and drafted a report: 2017 EEO 74. (EXH. D;

   EXH. C, Dkt. 297-14, Declaration of Mark Pando, ¶¶ 5, 6).



                                             3
Case: 1:18-cv-03054 Document #: 315 Filed: 12/11/19 Page 4 of 7 PageID #:3527



22. Investigation Report 2017 EEO 74 is a true and accurate copy which pertains to complaints

   made against George Bedon by Jane Does 3, 4, and 5. (EXH. C, Dkt. 297-14, Declaration of

   Mark Pando, ¶ 6; EXH. E, p. 13- JD 3, RFA #4).

23. On October 17, 2018, the Defendant’s EEO completed its investigation and concluded there

   was sufficient evidence to support a finding that Bedon violated the Defendant’s policies

   related to sexual harassment. (EXH. A- Def. SOF ¶ 168; EXH C, Dkt. 297-14, Declaration of

   Mark Pando, ¶ 5).

24. Defendant’s EEO report stated that Bedon’s behavior, “a consistent pattern of unwelcome

   sexual advances and physical conduct is particularly egregious considering that he is a ranking

   supervisor at CFD…” (EXH. D- DOE.DEF.3884).

25. Defendant admitted that its Department of Human Resources, EEO division, determined that

   George Bedon violated the City of Chicago’s Diversity and EEO Policy by subjecting Jane

   Does 3, 4, and 5 (along with five other women) to sexual harassment as defined by the City of

   Chicago’s Diversity and EEO Policy. (EXH. E, p. 13-14- JD 3, RFA #5; p. 15- JD 4, RFA

   #1; p. 18- JD 5, RFA #1).

                                               IHRA

26. The IHRA defines sexual harassment as: "Sexual harassment" means any unwelcome sexual

   advances or requests for sexual favors or any conduct of a sexual nature when (1) submission

   to such conduct is made either explicitly or implicitly a term or condition of an individual's

   employment, (2) submission to or rejection of such conduct by an individual is used as the

   basis for employment decisions affecting such individual, or (3) such conduct has the purpose

   or effect of substantially interfering with an individual's work performance or creating an

   intimidating, hostile or offensive working environment.” 775 ILCS 5/2-101(E).

27. The City of Chicago is an employer as defined by the IHRA. (EXH. F, ¶ 11).



                                             4
Case: 1:18-cv-03054 Document #: 315 Filed: 12/11/19 Page 5 of 7 PageID #:3527



28. Illinois employers had 90 days from 1/1/13 to establish and carry out a sexual harassment

   program that included the distribution of a sexual harassment policy. 775 ILCS 5/2-105(B)(5).

                            CITY OF CHICAGO’S EEO POLICY

29. CFD adopted the EEO Policy in G.O. 13-010 as CFD’s Sexual Harassment Policy and

   Procedure. (EXH. G- DOE.DEF.15299).

30. Defendant’s EEO Policy went into effect on April 17, 2013. (EXH. G- DOE.DEF.15299)

31. The Defendant’s EEO policy states as follows: “Sexual harassment includes any unwelcome

   sexual advance, or request for sexual favors or conduct of a sexual nature when:

       •   submission to such conduct is made either explicitly or implicitly a term or condition
           of an individual's employment or receipt of City services;
       •   submission to or rejection of such conduct by an individual is used as the basis of an
           employment or service decision affecting the individual; or
       •   such conduct has the purpose or effect of substantially interfering with the work
           performance of an employee or creating an intimidating, hostile or offensive working
           environment.”

       City of Chicago Diversity and EEO Policy (EXH. A- Def. SOF ¶¶ 7, 8; EXH. I,
       DOE.DEF.000303-304).

32. CFD accepted EEO’s recommendation that Bedon’s employment be terminated, and he

   resigned in-lieu-of discharge. (Dkt. 300, p. 13; EXH. A- Def. SOF ¶ 174; EXH. J,

   DOE.DEF.015089-90).

33. CFD increased the number of suspension days the EEO recommended Raney serve and he

   also resigned. (Dkt. 300, p. 13; EXH. A- Def. SOF ¶ 44-45; EXH. H, Hogan Dep. at 74-77).




                                             5
   Case: 1:18-cv-03054 Document #: 315 Filed: 12/11/19 Page 6 of 7 PageID #:3527



Dated: December 11, 2019                    Respectfully Submitted,

                                            JANE DOE 1, JANE DOE 3, JANE DOE
                                            4, & JANE DOE 5

                                            By:/s/Hannah V. Garst
                                            One of Plaintiffs’ Attorneys

                                            Hannah V. Garst (#6279954)
                                            The Law Offices of Hannah Garst, P.C.
                                            121 S. Wilke Road, Suite 301
                                            Arlington Heights, IL 60005
                                            (773) 248-6504
                                            hannahgarst@garstlaw.com




                                        6
   Case: 1:18-cv-03054 Document #: 315 Filed: 12/11/19 Page 7 of 7 PageID #:3527



                                 CERTIFICATE OF SERVICE

I hereby certify that on December 11, 2019, I provided service to all persons of record by Electronic
Filing through the CM/ECF system in the Northern District of Illinois a copy of the following
PLAINTIFFS’ LOCAL RULE 56.1(b)(3)(C) STATEMENT OF MATERIAL FACTS IN
SUPPORT OF THEIR CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT.

                                                      /s/ Hannah V. Garst
                                                      Hannah V. Garst (#6279954)
                                                      The Law Offices of Hannah Garst, P.C.
                                                      121 S. Wilke Road, Suite 301
                                                      Arlington Heights, IL 60005
                                                      (773) 248-6504
                                                      hannahgarst@garstlaw.com

December 11, 2019




                                                  7
